Citation Nr: 0122637	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-165 42A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for degenerative joint disease of the low back with 
schmor's nodes, currently evaluated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1997 until December 
1999.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a May 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Fargo, North Dakota, which granted service connection for 
degenerative joint disease of the low back with schmor's 
nodes (degenerative joint disease) and assigned a rating of 
10 percent disabling, effective from December 22, 1999, the 
day following her separation from service.  The Board further 
notes that in a March 2001 rating decision, the RO increased 
the rating to 20 percent, also effective from December 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's degenerative joint disease is currently 
productive of subjective complaints of constant low back 
pain, aggravated by prolonged sitting and standing, and 
worsened by cold weather; objective medical evidence reveals 
a symmetric gait, normal spinal alignment, an ability to walk 
on toes and heels without difficulty, successful performance 
of deep knee bend and squat, and no more than moderate 
limitation of motion.   



CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in 
excess of 20 percent for degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, Diagnostic Codes 5292, 5295 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that she should 
be assigned a higher disability rating for her service-
connected degenerative joint disease.  A review of the record 
reveals that the veteran initially claimed service connection 
for degenerative joint disease in December 1999.  In a May 
2000 rating decision the RO granted service connection and 
assigned a 10 percent rating, effective December 1999.  That 
determination was based on evidence that included the 
veteran's service medical records and a VA examination 
conducted in February 2000.  This evidence established that 
the veteran's degenerative joint disease was directly related 
to service.  Further, these records demonstrated that the 
veteran's degenerative joint disease manifested 
characteristic painful or limited motion consistent with a 
rating of 10 percent, but did not show muscle spasm or loss 
of lateral spine motion to warrant a higher evaluation. The 
veteran disagreed with that decision.  Since the veteran is 
appealing the initial assignment of a disability rating, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  

By rating decision in March 2001, the RO raised the initial 
rating for degenerative disc disease to 20 percent, based on 
the evidence of record including the December 2000 VA 
examination which the RO found to indicate "moderate" 
limitation of motion consistent with a 20 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  However, the 
veteran continues to maintain that her initial disability 
rating does not reflect the severity of her degenerative disc 
disease. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107)("VCAA").

While the appeal was pending, legislation was passed that 
eliminates the need for a claimant to submit a well-grounded 
claim and enhances the VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  The Board finds that while this law 
and the regulations were enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the veteran in proceeding with this appeal, 
as the requirements for the VCAA have already been met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  In that regard, the 
Board finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate her claim, which 
included copies of the rating actions and statement of the 
case and supplemental statement of the case.  The RO also 
made satisfactory efforts to ensure that all relevant 
evidence had been associated with the claims file.  Moreover, 
the claims file appears to contain all relevant service 
medical records and the veteran was afforded VA examinations 
in February and December 2000.  Additionally, a physical 
profile report dated September 1999, and various VA treatment 
reports from 1999 and 2000 are also associated with the file.  
Moreover, the file contains medical records from Minot Air 
Force Base from June 1998 through October 1999, as well as 
private records from Trinity Hospital.  Finally, a transcript 
of the veteran's August 2000 personal hearing before the RO 
is associated with the file.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  As such, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to her claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v.Derwinski, 1 Vet.App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

As noted earlier, the RO assigned an initial rating of 20 
percent for degenerative joint disease pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292,
under which a 20 percent rating is assigned for evidence of 
moderate limitation of lumbar motion.  A 40 percent rating is 
assigned for severe limitation of lumbar motion.  Id.  Under 
Diagnostic Code 5295, a 20 percent rating is assigned where 
there is evidence of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent rating is assigned for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.  The Board also notes that under 
Diagnostic Code 5293, for intervertebral disc syndrome, a 20 
percent rating is assigned for moderate, recurring attacks, 
and a 40 percent rating is assigned for severe recurring 
attacks with intermittent relief.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  The Board finds that the 
initial evaluation of 20 percent is proper for the whole 
period of the veteran's claim and that the preponderance of 
the evidence is against an initial rating in excess of 20 
percent for any period of the appeal.  

The earliest medical evidence associated with the file 
includes treatment reports from the Fifth Medical Group, 
Minot Air Force Base, and records from Trinity Hospital.  The 
Air Force Base medical reports show the veteran's subjective 
complaints of chronic back pain radiating to the anterior 
thighs.  Radiological findings included minimal disc space 
narrowing at the L4-5 level, with schmor's nodes between 
several disc spaces.  EMG and nerve conduction studies were 
grossly normal, showing no evidence of radiculopathy or 
entrapment neuropathy.  The records from Trinity Hospital 
also reflected complaints of back pain.  The veteran stated 
that she felt low back pain that radiated to her right leg, 
and that she had numbness in both legs since April 1998.  
Nerve conduction studies showed all motor and sensory distal 
latencies to be within normal limits.  

At the time of the initial grant of service connection, a 
February 2000 VA examination showed the veteran to have 
normal gait and normal posture.  Mild discomfort of the back 
was noted.  The veteran was diagnosed with a herniated disc 
L4 L5, and chronic low back pain.  Range of motion (ROM) 
findings showed the veteran to have normal active and passive 
ROM as to lateral flexion and rotation.  The veteran was 
noted to have flexion to 65 degrees active ROM, to 75 degrees 
passive ROM and to 70 degrees active ROM, post-exercise.  
Normal ROM was noted to be to 95 degrees.  The veteran had 
extension to 30 degrees active ROM, where normal ROM was 
noted be to 35 degrees.  There was no evidence of pain on 
movement, excessive fatigability, or incoordination, and 
there was no finding of significant further loss of motion 
post-exercise.          

The veteran was most recently examined in December 2000, by 
the VA.  The veteran presented with complaints of low back 
pain dating back to 1998, when she felt pain while bending to 
lift a laundry basket.  Specifically, she complained of 
constant low back pain ranging in intensity between 7 and 9, 
aggravated by prolonged sitting and standing, and worsened by 
cold weather.  The veteran stated that she also had bilateral 
buttock pain, greater on the right.  Upon physical 
examination, the veteran was found to walk with a symmetric 
gait.  She was able to walk on her toes and heels without 
difficulty, and could perform a deep knee bend, squat and 
rise again free of assistance.  The veteran's spinal 
alignment was normal.  The ROM findings for the lumbar spine 
were as follows: trunk flexion to 50 degrees, sacral flexion 
to 10 degrees, true lumbar flexion to 40 degrees, trunk 
extension to 10 degrees, sacral extension to 10 degrees, true 
lumbar extension to 10 degrees, lateral flexion to 20 degrees 
bilateral, and rotation to 5 degrees bilateral.  Straight leg 
raise was limited to 60 degrees bilaterally by tight 
hamstring muscles and complaints of low back pain without 
radiation.  Neurological evaluation of the upper and lower 
extremities revealed normal muscle stretch reflexes, and 
sensory examination exhibited normal light touch and pinprick 
sensation throughout the extremities.  There was no wasting 
of the upper limb or low back and gluteal muscles.  On 
palpation there was diffuse tenderness of the cervical, 
thoracic and lumbar spinous processes.  

Based on the above clinical findings, the veteran was 
diagnosed with fibromyalgia syndrome with a history of 
diffuse, widespread, chronic pain and tenderness.  The VA 
examiner concluded that, to a reasonable degree of medical 
probability, the veteran's cervical and lumbar spine pain are 
part of the condition of fibromyalgia, and are not due to the 
mild degenerative changes seen on MRI.  It was explained that 
such changes were observed in up to 70 percent of the 
asymptomatic population and were unlikely to be the source of 
the veteran's chronic pain.  The Board notes that service 
connection is also effect for both fibromyalgia syndrome and 
degenerative changes of the cervical spine and separate 
evaluations are assigned for both disabilities.  

The Board finds that the medical evidence supports the 
currently assigned 20 percent rating, but does not show that 
the veteran meets the criteria contemplated for the next 
higher 40 percent evaluation under either Diagnostic Code 
5292 or 5295 for any period of the claim.  In order to assign 
a 40 percent evaluation under Diagnostic Code 5292 the 
clinical evidence would have to show severe limitation of 
lumbar motion.  Here, the veteran's gait and posture were 
described as normal at her February 2000 VA examination.  At 
the most recent VA examination in December 2000, the veteran 
walked with a symmetric gait.  She was able to walk on her 
toes and heels without difficulty, and could perform a deep 
knee bend, squat and rise again free of assistance.  
Moreover, the veteran's spinal alignment was found to be 
normal.  The Board acknowledges that a comparison of the 
February and December 2000 VA examinations shows that the ROM 
findings had worsened.  However, this increased limitation of 
motion has already been accounted for by the March 2001 
rating decision that increased the veteran's initial 
evaluation from 10 to 20 percent for the full period of the 
claim.  Further increase of the veteran's initial rating is 
not supported by the evidence. 

In order to assign a 40 percent evaluation under Diagnostic 
Code 5295 the clinical evidence would have to show severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. Here, the X-ray evidence 
from Minot Air Force Base showed minimal disc space 
narrowing.  However, this finding alone, without any of the 
other criteria described in Diagnostic Code 5295, does not 
support a higher rating under this code.  The symptoms of the 
veteran's disability more nearly approximate the criteria for 
the 20 percent currently in effect.  

As the veteran's initial 20 percent rating is based on 
Diagnostic Code 5292, which is predicated on a loss of 
motion, it must be determined whether the veteran is entitled 
to a higher evaluation for limitation of motion due to pain, 
as contemplated by 38 C.F.R. §§ 4.40 and 4.45.  The veteran 
has made subjective complaints of constant low back pain 
ranging in intensity between 7 and 9, aggravated by prolonged 
sitting and standing, and worsened by cold weather.  The 
veteran further has bilateral buttock pain, and in earlier 
medical reports from Minot Air Force Base she had stated that 
her back pain radiates to her legs, causing bilateral 
numbness and pain in her right leg.  Despite these subjective 
complaints, the objective evidence of record does not warrant 
an increase in evaluation for limitation of motion on the 
basis of pain.  In reaching this conclusion, the Board 
observes the VA treatment report dated February 16, 2000, 
which clearly indicated that the veteran had no pain, 
excessive fatigability, incoordination or significant further 
loss of ROM post-exercise.  While it is true that the 
veteran's range of motion became more limited at the time of 
the VA examination in December 2000, there was no notation of 
pain, excessive fatigability, or incoordination on motion at 
this most recent examination.  Moreover, the VA examiner 
stated that, in all likelihood, the veteran's lumbar spine 
pain was unrelated to degenerative changes, but rather to the 
veteran's fibromyalgia.  As the veteran has already been 
assigned a 20 percent rating under Diagnostic Code 5025 for 
her fibromyalgia disability, it would be inappropriate to 
increase the evaluation here on the basis of pain likely 
caused by that disability.  Separate disabilities arising 
from a single disease entity are to be rated separately.  38 
C.F.R. § 4.25; Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225 (1993). 

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
code provisions.  The Board notes the veteran's complaints of 
back pain radiating to the anterior thighs.  The Board also 
observes the veteran's complaints of numbness in the legs.  
However, the objective medical evidence reveals no 
neurological abnormalities.  As such, there is no basis for a 
higher rating under DC 5293.  In short, the Board finds that 
the veteran's symptomatology most closely approximates the 
criteria for the currently assigned initial rating of 20 
percent under Diagnostic Code 5292, for the full period of 
her appeal and there is no basis for a higher rating or a 
staged rating for any period.  See Fenderson, 12 Vet. App. At 
125-126.

The Board notes that the rating schedule is primarily a guide 
in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability.  The Board finds that in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  For example, it has not been shown that the veteran's 
back disability has resulted in frequent hospitalizations or 
caused a marked interference with employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's degenerative 
joint disease, as well as the current clinical manifestations 
of the disability and its effects on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board 
finds that as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  Entitlement to a higher initial rating is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The schedular criteria not having been met, the claim for 
assignment of an initial disability rating in excess of 20 
percent for degenerative joint disease, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

